 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   SYLVIA MIRANDA HERNANDEZ,                            Case No. 1:18-cv-01741-JDP

10                    Plaintiff,                          ORDER GRANTING MOTION FOR LEAVE
                                                          TO PROCEED IN FORMA PAUPERIS
11           v.
                                                          ECF No. 2
12   COMMISSIONER OF SOCIAL SECURITY,
13                    Defendant.
14

15         Plaintiff Sylvia Miranda Hernandez proceeds in this social security appeal represented by

16   counsel. She seeks leave to proceed in forma pauperis. ECF No. 2. Plaintiff has submitted an

17   affidavit that satisfies the requirements of 28 U.S.C. § 1915. Id. The court will therefore grant

18   plaintiff leave to proceed to proceed in forma pauperis. The court will also direct a United States

19   Marshal to serve defendant Commissioner of Social Security, as required. See Fed. R. Civ.

20   P. 4(c)(3).

21         Order

22         a. Plaintiff Jesus Chavez Andrade’s motion for leave to proceed in forma pauperis is
              granted.
23
           b. The court also orders service of process on defendant:
24
                  i. The clerk must issue summons.
25
              ii. The United States Marshal Service must serve a copy of the complaint, summons, and
26                this order on defendant.

27            iii. Plaintiff must assist the marshal upon request.

28            iv. The United States will advance all costs of service.


                                                      1
 1                                                             `

 2 IT IS SO ORDERED.

 3

 4 Dated:   January 3, 2019
                              UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                              2
